April 11, 1939

House of Representatives
46th Legislature
Austin, Texas
Gentlemen:                         Opinion No. O-563
      .  ‘.                        Re: Constitutionalityof
   ..""                 :
              :'                     -.>SenateBill 75;
          Jhls~ is.ln reply to y&r request for an ....
opinionas to'the cdhstitutibnalltyof 'SenateBill
75, which,request,yascovicated     to this Department'.
by-'letter'd@%d.Mardh  28,'.1939,
                                from RonorabieR. Emmett
Morse; S@3+cfz~ef.the                              ..
               ..- . House.
           The bodyef'Mr. Morse's letter reads as fol-
lows:                .~                        :

              '1 am attaching hereto a copy of Senate
       BllI 75, tihichseeks to regulate pave1 Bureaus.
       It 3.8.my unaerstiinaiiig.. and thi2 understandIngof
       the.Xoiisethat .thtsbill has been passed twiae and        ."'
       on both occasions.has.been
                           ... ..      declared  u&onst'$tutlonal.'
                                                                  ;:
              "The House just v&ed for uieto ask you for an
       opinion asto.the ~csnst'itutlonality      of the attached
       bill. I will appreciate.      your attentio,ntothis mat-
       ter as.seen as,ls pesslble..~
   .
           One of the aardinal and elementaryprinciples in' .
the fleld.of eonstitutisnailaw is that the propri,ety;:'wis-
dem;.and expediencyef leglslatlonare exc,luslvely-'matters
Per legls.latlve  determlnatlsn~. -Recegnlsingthis ijrl&lpJe,
we IUUS~,therefore,assume that, should the .Legislatureen-
act 'SenateBill 75~lnto.,law,‘such enactmentwill be a con--~
cluslve determinationby a preper'badyas to the.propriety, ~'
w'isdom,and expediency of such legislation. Thus the sole
question to be deterinlned  by.thls opinion iswhether or-not
such legislation,if enacted,,   will violate any provision of
the Texas or United States,:Constitutlon.
                                       ..
           To illust&ai%   the difficult'j.es
                                            khich attend the
pr6per~'~e'termination'..~f.,thls
                               .question,we'quote froia~the
opinion in Rx barte Martin, 74 i'3.W. (2~)1017,by'the'Court
                                                                       ,/
                                                              -   -




House of Representatives,April 11, 1939, Page 2 (O-563)


of Criminal Appeals of Texas, where it is said:
          "It seems well settled that statutes may be
    unconstitutionalIn their operation as to some per-
    son and states of facts when not so as to others."
    Citing Singer Sewing Machine Co. v. Brickwell, 233
U.S. 304, 58 L. ed. 974, and other cases.
           It Is obvious that at this time we'are unable to
predict with certaintythe persons, If any, who may In the
future attack this proposed legislationas unconstitutional,
nor can we acc'uratelyforetell the state of facts which
such persons may present to the court-in which such attack.
Is made. In the absenoe of such knowledge on our part, It
follows that we'are necessarilyunable now to predict with
certaintywhat holding-willbe made by the court, in the
event of such an'attack. However, as the courts of last,.
resort In Texas have heretofore In three instancesrender-
ed dealsions--asto the aonstltutidnalityof previous acts
of the Legislaturewhich sought to-reguIate'thesame type"
of business as does Senate Bill 75, we.believea fairly
accurate opinion can be rendered'bya comparisonof the
prioracts with.SenateBill 75 in the light of the decided'
cases.
           In Ej,p&e Martln;~74~S.'W;:'(2)  1017; by the
                                "tliii
Texas Court of~.Criii&nal,Appeals,   act found in.Ch. 114;.
Acts -1st'Called~
                Session 43rd L@gisIatui?e(@rtienlsAnnota-
ted Penal aode,:Art'iele827d) *aaSattacked'bya party who
conducted'stravel'bureauand whose business it was to bring
together persons owning or'operatingautomobileswith other
persons who.dld not'have automobiles,butwho .desiredtoAmake
expense sharing trips.with the owners of automobiles.
charge of $1.00 was made by the operator'for the travel
bureau for bringlng'suchparties together. Article 827d of
the Penal Code forbade any person to engage inthe business
of the travel bureau unless the persoh In charge of the motor
vehicle to be used in ~thecontemplatedtrip had first obtain-
ed a chauffeur'slicense, and further required that.saidve-
hicle be equippedivithlicense plates and that the owner of
the vehicle had aomplied with.all of the laws of.Texas in
connectionwith the transportationof passengersfor hire
sn'the public roads of Texas., Said Act further required
that an examinationof the public records of Texasbe made~
by any one eentractlngwith the owner eto..of the,motor ve-
hicle .fora share-expensetrip to ascertaln‘whether'such  owner
has properly csmplled with the~law as te chauffeur'slicense
and regulatingthe'operationef m&or. vehicles for hire. The
Court held the act'te be unconstitutionalbecause lt.violated
        Rouse of Representatives,April 11, 1939, Page 3 (C-563)


        the FourteenthAmendment of the United States Constitution,
        also Section 19, Article 1, Constitutionof Texas, which
        latter constitutionalprovision provides that:
                  "No citizen of this State shall be deprived
            of life, liberty, property, privilegesor immuni-
            ties or In any manner disfranchisedexc.eptby the
            due course of the law of the land."
                  In holding Artlcle.827dof the Penal Code uncon-
        stitutional,the court used this language:
                  '* * *..a8far as we can tell from the.record
            before us, this:appellantwas-.engaged-in the,useful
            and lawful.occupation:of selling lnformation~to.
            private.cltizens,the..conduct of which businesswas
            neither in fact::orthreat.aninfringementortres-
         :  pass upon the:health,.safety,;:oomfort,or welfare of.
            the publici :He.drove,no.oarson the public roads
            or bridges.asa business. He made no contractscon-
           ..trollingthezhare-.expense~trips..of.his~~ustomers.
            He sold informatlon.bymeans:of which the.purchaser.:
            thereof was related to.~theseller only 80 far as. ...
            pertainedto.the route..expeoted to be.taken by each : _.
..
  _..       or'.both;He gave..no"guaranty as to the-good or bad :
            characterof:,f;he:partlea:thus'
                                          putin.touoh4vlth each.
        ."-.:other,.
                   or :as'-to...the:kind
                                     .or~quality.of:;t.heir,~vehlcles.

           ..'Sions-of said act.unreaeonable.-~Same~~forbidsthe.:.'.
            ..sale-
                  of informationby appellant.;  unless and.until..~.
          :. the operator,ofthe car.lntended,.to  ,be'used-onthe ..,
             share-expense.,trlp shall-haveobtalned~achauffeur's~.
            .or driver's license'inaccordance..,with existing laws...
             of Texas.'. The only law posslbly~applicable,  known
             to this court, Is-article6687, Revised Civil Statutes,
            .1925,tihichrequires one whose business lsthe~.operatlon
            .of:acar for-hire to take out a license and .paythere-
            ';for;in token of which hereaelses a badge which he is
             required to wear when so engaged;-- It,would noterequire
        .. .~reasoningto,make plain the fact that the immediate.ef-
           ;.fect.ofattempted application.ofthis'state.would.be    to
            .:put.appellant.out of businessi for the parties to whom
            :he sold.the Informationwere not hired drivers of pub-
             lic carsengaged in the business of~transportingpas-
             sengers for hire,.but were andare .prlvate..persons,
            .drlvingtheir own.carz;.arother private-cars,'88 far
             as this record shows, on their own private business,
            ~who for company's sake or econemy's sake wished to form
 House of Representatives,April 11, 1939, Page 4 (O-563)


        contacts with other persons by means of which the
        expenses ordinarily Incident to a motor car trip
        might be shared between them, a propositionwith
        which appellanthas no other connectionsave merely
        to bring the parties together. The fair effect of
        the requirementsof this statute would unquestlon-
        ably end the business of appeilant,and this is re-
        garded by us as unreasonable.
               The Court'concludedIts opinion with this lan-
  guage :

                    "Being unable to discern any ground of in-
        terferencewith, danger to, or trespass upon, the
        public morals,,health,safety; comfort/or welfare
        of~.appellant8s         business as shown to be conducted,
        and believlng the act subjectto the objeationsabove
        discussed,the audgment remanding this appellant~111
        be reversed and.the appellant ordered dlsoharged.      .
       ..' :.*:                    ;_
         .‘-..:i:. >F~llo&g.     the. dea~~~on   ~i$f ‘&p&e’      &f&in  the
   44th'Legislat~e-at'I~sRegular Sess$on of 1935 enacged
  Chapter 325';Acts:'ef1935; which appears as.Vernon'sAnnotat-
   ed Statute, Article Qllc. The constltut%onalityof Article
   gllc was attacked 1n:the case of Rx paWe Talkington,104 S;W.
   (26) 495 (TexasXourt of Crlminal.Appeals)by 8 person who was
   in.a-sSmil~,s~t;uatlon.to..the             appelXant:inRx .parte..&artin,
   Article~gllo.among other things required transportation'
   agents-to.seclil'e:lldemaes          from the Railroad Commissionof
   Texas; made:.ltu&awful-forone to act as a transportation
   agent without first! having secured-sucha.license;.required
   the transportationagent to deliver to theLCommlssionand to
   maintain-inforce a bond in the'sum of.$l,OOO.OO,In such.
   form as the.Commissionmay prescribej.!'for                 the protection,
   use-and benefit of any person or persons who shall suffer loss
  .or damage by reason of the failure of any person or motor
i carrier,~.threugh          whom transportationmay~.bearranged or over
   which tickets may be sold'by the.applioant,~toproperly fulfill
   any contract er agreement for such transpertatlonwh,lchmax
 :.havebeen-partiallyer.whelly negotiated by the applicant.
   Artlcle~91U .-.further           required the,owner of the motsr vehi'tile
   to file adequate bends ,orinsuran~e~pol.icles                 with the Railroad
   Commlsslon,:       and durther requlred.bhetransportationagent te
   request of the owners of.the motor ,vehlclethat such~owners
   exhlbit~tothe'agenta certlfldatefrom the Railroad Coihls-
   sion certifyingthat auoh owner had~on file In the Railroad
   Commlsslon's:offioe.adequate~-~bonds.and                insurance policies.
                                   ,>
                                   .'
                                       -y: .:.:1. .,.   .'. .~
House of Representatives,~AprllII, 1939, Page 5 (O-563)


           In holding Article gllc unconstitutional,the
court used the following language:
          "BearingIn mind what we'have above set
    out from the statementof facts showing the
    business of appellantto be confined to selling
    Information,and that he-does not sell or nego-
    tiate transportation,nor own noroperate any
    motor vehicle over any highway In this State or
    elsewhere,and does not dictate or suggest the
    terms or conditionsupon which the purchasers
    fromhlm.of Informationshall contract with each
    other, or whether they go by dirtrsad.or paved,,
    or what route they take, this law seems clearly
    in vlolatlon~of-the,.Fohrteehth..Amendment:to our
    Federal-Cehstitution;.and of Sectioti.lg'of our i. ,. .'
    own Bill of‘Rights,'in:thatit pr+l.bit~sthis
    man or any otherengaging:in~atlikeocoupat'ien, :
                                        because.of;:.
    upon the sameterms.and~conditlons.,::               .
    requirements:u.nreasonable,~~impossible
                                          of..perform-
    ante, wlthout;.fair.
                       application,and,-prohibit,ive.,:~
    and surroundshisattempt to engage.inthis
    buslness'with-conditlona.preoedent'and con-
    comitant such as..reveal-themselvesto a casual
    readerof:those partesor.of the statute which. '.
    we have above;quoted..as'
                            be.lng;of.thekit&and..:.    .:~
                                                          .,
    character.~wehave.:just?statedi!I!
                                   :Y. ~'
           The..Court.then:proceededjtb:hsl;l“that~'t~e-condl-
tions~~f'~he~bond~~requ~ed.~by:Articl~.~llc.from~transps~ta-
tlon agents were unreasonable,,arbltrary,.andunoonstltu-
tional. The Courtsaid: %
-               .
         .~-.'We
               have seenno-clearer Caseyof abridg-
     ment of the.rightsand~.priviIeges of the citizens
    'of this~stateand of:the'.Uni.tedStates, and~the :i
     Invasion-ofthe liberties of a citizen to engage
     In and'pursue a lawful business thanappears In
    ,thlsrecord. We calI.speciaIattention.tothe
     authoritiescited-in Ex~parte.Martln,supra, and
     the reasoning Indulged."9.:    .' : ..
           In concluding its oplnlon'theCourt-discussed
the.case of BoweliVA Hannah,.,167 Term:-451, 71 S.W..(2)
672, and with respedt~to.that:case,said: :
                      1~         ..~
           "However,we find ourselve's  unable to. "
     agree with our sistercourt.ln~someof Its.
   ~~~~aot%?luslons:.~~.
                   We see no ,paritybetween'the
House of Representatives,April 11, 1939, Page 6   (O-563)


    law applicableto the business of pawnbrokers,or
    dealers In secondhandautomobiles,er junk deal-
    ers, and the law here under discussion. Nor
    .&rewe quite able to fellow the argument that
    because men have picked up and carried hltch-
    hikers who have turned out to.~berobbers, this
    Surnishesany reason to regard as dangerous
    or to hold bad a law against a business.which
    merely brings parties together,who on their
    on responslbllity,and with no limitations
    upen their Investigationand.lnqulry,If de-
    sired, may eventuallyenter open-eyed into an
    agreementte.make.a trip together...-
          ~'Tvro~monthaafter the..deo&sionl.nRx parte'Talk-'-
Tngton;~the'Supreme  Court ef Texas in Martin et al v. Rail;..
road Commission;et.al, 106 S;:W.   (2) 653, expressly follow-
ed the opinion:oSthe eourt'of:Appeals.and   held Article 911c
to be unconst~tutSoaal,:notwit~Canding   the ,faotthat the
Sln~:if;     fact made:by-thetrial~courtwere~extremelyfaver-
able to:the':propenents
              :~        of~the.legislation.:.--
            Our inqu&&ow    turns to an.anal&s.oS the pro-
visions of:Senate.Bill75 and.a 8omp;irlson  of the provisions
of Senate Bill 75 with.the provisionsiifArti&le 827d of"the
Penal CodeYand'oS9110j-Veinon~s~Annotated   Givil.gtatutes,
In an effort te-determine.whether.:~.the
                                       ohangedprovialons of
Senate Bill 75 sati& or Sail to satisfy the constitutional
ob~ectlonsand defects that were urged against 'previouslegis-
~~atfon.iXmd.sustainedbythe courts of Texas';.:-
                                               Suoh analysis
of Senate Bill .75,~in the light.oS the eases'quotedfrom at
 length in this eplnien, ciimpelsus te eenclude that Senate
Bill 75, If enacted in Its present form and if attaoked-un-
 der a.setoS fact8 and.c~oumstaxices.slml.lar Ce those.-pre;
 sented In I& parte.Martin andthe.other cases cited~abeve,
will be:striakendownby the:oourt-asunoonstitutlonal.
        : :~Thlsconohslen Is .reachednotwithstandingthe
f$;ethat we.hearClly'agreewith the principle announced
         v:RAtes,.260 .S.;.W:190 (Teds-Court.of QrQnlnal
Appeals
     7   and cases there 'cited,,
                                to..theefieot -that:
           %he authority of the State Government
     to"place restmlctionsupon the.exerclseof '.'~
     lawful vocatron is too well:.settled
                                        Per con-
     troversy." Citing numerous oases..
           Thenbasis for ouroonelus~on is ourbelief that
the court will-hold~the~restrlctlonsand requirementsof
Senate RI11 75, partloularlythese contained In Section 3
Heuse of Representatives,April 11, 1939, Page i' (C-563)


and 6 thereof, to be unreasenableand, therefore,uncon-
stltutienal.
           Se&ion 3 prohibitsthe selling or offering for
sale by any perscn etc.; for a compensationof transperta-
tion for passengersef any character. It further prohibits
the making of any centract, agreement or arrangementto pro-
vide, procure, Surnlsh:cararrange for any transportation,
directly or indirectly,whether by the selling of.tlckets
or ef lnfermatlon,orthe introductionof parties, where a
conslderatlenis received or otherwise. It further prohibits
any person etci .fromheldlng himself aut by advertisement,,or
otherwise;.asone whe.performis .any.oSthe above prohibited
aOtZ;.~Seotion34henprevides that the.pr@lbitlens eS.the
Aot ShaLLextend Co-aIl persens~etc.~%nI~ss_-suoh.persen,. :~
Sirm; oerporatlen,er;assoolatlenholds.a.broker'slicense
issued by.the.RaiIroad.Commisaien of Texas> -authorizing,
such~W%nspertatlen!'; .the;$aot.then
                                   Surther prevides~ithatr~
            "In the..executiin.~S-:any'cea~~aoti,agre.~lslent,::
    ~-~~~~emegt:.f~:~~~l~~~p~vlde,~~~oure~~~~h:,~
     ~r-.~~e-fer'~~rranspor~tien,.o~:  passengers~fr~m.
     onei:lnoerpc-ratedoily,teanether; whether.directly
     or lndireotly,.andwhether.by the.sellingqr-givin,.
     ef information;:-sr;'cPtherwise,~lt
                                       shall be~unlawSuI
    ‘Ser.~such-per~~~n-rt~:employ:apyrperson,.S~~,~c~j?p~r-~
     atidn;~azz;ae~~ci~~l~n~.o~~ating.a~.~t~~ vehicIe;or.~
     veh~~lee~:nh~~~r;:~~oh:.is:net:Mielawf'u$..holder
                                                    .&S..
     an erreotive.'oertlSloat~jor'~c~nvenleno,e~
                                              and:~ne&sK
     slty Issued by the Railread Wmulsslen ofTexas?
               .: ,     ~..;;.:
                             ;',...
                                  .~.A(
            Section 3:sf:the.:Act.furbherp&i&s, th&.,
            ,.
            .,                                   ,.
            %&h&g    herein o&t&&d    .shali‘
                                            in any.,j:,'~
     ~~~r~;afSect,the.rightsQS private individuals-':.
     as a mere lncldentto travel whe are net.,oarriers,~:
     r0r  hire..to.enter~ints-agreements~or.arrangements
     rer  trans&%aticPn-en a share-expenseplan where :
     in suoh:negeti%tl+s srarrangements.the services
     ef a:.br&er,'asherein~~deflned;. :de:'net;lntervene .
     -tarare..nf&~wed.I!..~
                         I    :'.:
           Seotion~6 provides-thatnp lioense~sha$lissue by
~the.Commlssion~:norshall a~ny,lioense~remalnIn pgroe, unless
the broker shall have furnished a bsnd,er other securityap-
-provedby.the .Commlssien,..ln
                             such formand amount as .the..~.,
Cemmission~mayprescribeoendltlened .Serthe.pr,eteotlonsS
the -general~ubll~:and~.whic.h
                             will insure financia~Yresponsi-
bllity for.ali:acts oSsaid~~broker~-
                                   for.,whloh
                                            su?h7.broker:..,:
Rouse of Representatives,April 11, 1939, Page 8   (C-563)


would be legally liable, "and further conditionedto recWre
the supplyingof authorizedtransportationand authenic In-
formation in accordancewith contracts,azreementsor arrange-
ments therefor with authorizedcarriers, authenticatedcopies
of which contractsshall be filed.wlththe Railroad Commls-
slon.”
            The effect of Section 3, in our opinion, is to
 prohibit the holder of a properly issued broke,r'slicense
'from performingany act which directly or Indirectlyar-
 ranges for, procuresor provides transportationfor another
‘unlesssuch arrangementetc. for transportationIs made with
 a-person; firm or aerporatlonregularlyand lawfully engaged
 In the transportationof padsengersferhlre, as ,etidenaed I
 b;g.a.'c~tlfleate':ef:aonvenienae::and
                                     necessity Issuedfbythe.
 Railroad Commisslenef !Pexas..~:SeatIon-6exempts.prIvateIn-
 dIvlduals'-fromthe.prohlbitlons:sf-the Aatonly-when the Ber-
 vlces'of'a.broker'de.not Interveneor are-netused.~. -Thus
 Senate Bill 75makes it unlawful for any person;'whether
 holdIng'a~brekerts.lIcense,or net;4x+asslst In bringing
 persens‘tdget~~,-fer~$hit-p~pose:ert-making~share-.expense
 tsurs,:'a&such-.bIll::fWther makes..It~.unlawful~fer
                                                    any prl-
 vat+Individual whe~desIres~:to.majse~ashare-expense.,teurto
 use the~'servIaes'of:abreker;::.If'the.languageused In Sea-
 tion 3.Is-net Intendedto have-the.meanIngwe have.asarlbed
 to It,%gG?n-'weareiat a loss 'te:understand.the:meanIngof
 such'lan&a&~and In suah'.event;  we;T.sf-.necesslty;;.wonld
                                                          .be -
 requiredtoheld~that Se&Ion 3 is.v~id;becauae;;ef:uncertain-
 ty, amblgulty and:v&ueness.' ~-
           The aendltlonef the bend required by Section
6 of theYbIll makes a llaensed broker liable fer the ful-
fillment of any transpertatiencentract or arrangementeven
though his aontracter arrangement~Es,independently  made by
a motor owner and a~traveler.and.'eventhough the%brskertakes
no part In the~maklngef said 'aentracta&her than te.lntro-
duce the-partles'whemake .suchaontract.
           It is'cur ep&n    that the'ceurts.t&h   &uck
down as~unacPnstlCntIena18276 .sf.the:PenalCsde and Article
911a of Vernsn's Annotated Civil Statute wlll.reach the
same conclusionwith respect te Senate Bill 75, If an at-
'tackIs ,made:
             thereon by perssns.whs are able.te.provethat
the'conductof ~theirbusiness .Isfree:.fr9m.Bhe~evils,~irre-
gularltles,and'abuses'.that are eutlined%n Sectlen 15 of'
Senate Blll75. We express thls~-opinion.because  we believe
that the~affeet"er‘thd..previ~~;en-or
                                    Se&Lens 3.and'.6sfl
Sex&e Bill 75 .will.be;he~d,byi~he;cc~w?tsts be subjectte
the'.
    same constlbu%isnal-&jectIsns:-anddefects~thatwere :
                        April 11, 1939, Page 9 (O-563)
House ofsRepresentati.ves,


condemned in Ex part& Martin and in Rx Parte Talkington,
as revealed In the opinions of those cases which we have
quoted at length.
           We are also of the opinion that Section 11 of
the Act'ls subject to attack as being unconstitutional.
Section 11 makes It a misdemeanorfor any person to
violate or fall to comply with Senate Bill 75 or any rule,
reRulation.order or decree of the Commission promulgated
under the.terms of the Act. Punishmentfor violation is
fixed by fine of not less.than.$$OO.OOand not more than
$200.00, and+he.*lolatlons occurring'oneach day are de-
clared to be.a sepaxiPte  offewe....~e&.l~n 3 of the Act..
prevldea that.the Comm%sslo~:"shall~.prescrlb$  .suchFea-
ssriable:miles-iand .regalatlsiis.as.~y:beifermd.neces$arg.".
                                                            :
1Yowhere.In;iSeaate.B~~1,7~.fs previelenmade foly.thegiving
of notlce:as*.to:.the~..ruJes
                            and.regulatlsns.to.be:pr~mul-:~
gated by%he Commlsslen;:nor1s any.llmltatlon.:or~restrlc~~.
tlon placed upon.~the+~autherity.:to.promulgaterules and Te-..
gulatlons'other~than-that::auch..rules~~shall.~be~reasopabl~~~',
In our opinio~Sectlon~~Pr:lp.lt;s  .&?esentform is yesid,;'b+,
cause:.it~~elates~the~well~~settled:csnstltutlenal~requiye-t-
ment:.that,beforei:the;laielatlon:of~ruJespromulgated.%bya:
Commlsslon.or.:other:regulatery  body.&. the.&vernment
can be-made a penal~~oaffenaej.~~reasonable
                                          'noticemust:
be given of such rules and the act or emission atand+-:. ~~
ned must be definedwith reasenable certaintyby the~Legls-
lature. Thls'prlnclple~~s~well    expressed in M. K. & T. Ryi.
Co. v. State, 100 Tex. '420,100 S.W. 766, by the Supreme
Court.:bfTexas~:.and =Ex';parte Leslie, 223 s. w. 227 by
the Texas Court of Criminal Appeals. In the case last cited,
the court said:
         ~~~"A~dompleteii
                       law, If penal in its effect,
   -must define the act or emisslen denounced as .'
    criminal with some degree of certainty. And
    if by the law one is, as In the present case,
    commanded ts de some affirmativeact, due
    process of law requires that he be given rea-
    sonable notice as.a predicate to hls..punish-~:
                                                  ~,.
    meritf@r failure to comply wlth;.the~idemand&i_
    In cenferrlngupon an instrumentof government,
    such as the live steak sanitary commlsslen,
    the power to make rules, the nonobservanceof
    which censtitutesa criminal offense, it is
    deemed necessary that the Legislaturedefine
    the power and place limitationsupon the au-
    thsrlty te premulgaterules, ts the end that
    they may not be laaking in the essential.ele-
Rouse of Representatives,April 11, 1939, Page 10 (O-563)


     ments of a law denouncingan offense.!   citing
     numerous cases.
           We, therefore,answer your inquiry as to
the constitutionalityof Senate Bill 75 by stating that,
In oup opinion,-such bill in its present form will be
held by the court to be unconstitutional.
         ~.In conclusionwe will state that we have
received a great deal of Informationand aSSistanCe
from written briefs furnishedto Us by lawyers,notably
Mr. T. S. Christopher,who have had previous experience
in lltigatlon lnv&lvlngthe CQnstitUtionalityQf the
1933 and 1935 Acts, .whichare referred Co 3.nth5.s
Qpinisn:,.~Inorder that there may'be'noconfnsienwith.
raspeat tQ,.thesaope Qr this opinion, we will further
state we believe it to be settled beyond the possibility ..
Qr doubt that.the operationOr a.travel:bureau 1s.a
bnalness which can prqperly.be.regnlated.by~the Legls-
lature;':;if:the
               LeglsXaturedeems..regnlatiQn desirable.
The.efrectt3rthis opinion is s$mply 80:state..that,. :.. :
in:aur epMen;~~the~methQd and means;af*regulatlenpro-~
vlded'fer':lhSectlQns'3,6 and 11;:SenateBill'.75,-will..
be held ts be':Unreasenableand nncQnstltutisnalby.the
courts whlah stiruakdtiwnthe previena leglslatl0nre-
ferrefl.t0.~,
                             2.
                              yQursi:*ery
                                        ..&y;~~:' ".~      ~~
                                                            "
                              .Awam            op m::
                                                     ..;
                              By   /s/Robert i3.Kepke
                                          -Rebert E. Kepke
REKrBTrzt     :                                  Assistant

APPROVED!
/a/ Gerali .O.Ma&x ,..~,
AT!lDRNEYNDJERA& OF~~TMBS